Exhibit 10.1
AMENDMENT NO. 2
to the
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
          AMENDMENT (“Amendment No. 2”) dated the 9th day of November, 2010, by
and between Polo Ralph Lauren Corporation, a Delaware corporation (the
“Company”), and Ralph Lauren (the “Executive”).
          WHEREAS, the Executive currently serves as the Chief Executive Officer
of the Company and Chairman of the Board of Directors of the Company pursuant to
an Amended and Restated Employment Agreement by and between the Company and the
Executive dated March 30, 2008, which was amended on June 29, 2009
(collectively, the “Employment Agreement”); and
          WHEREAS, the Company and the Executive wish to further amend the
Employment Agreement in certain respects;
          NOW, THEREFORE, intending to be bound, the parties hereby agree as
follows.
 

  1. Capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to such terms in the Employment Agreement. All other terms and
conditions of the Employment Agreement that are not modified below shall
continue to remain in full force and effect.     2. Section 5(d) of the
Employment Agreement is amended to add the following sentence at the end of the
paragraph:

          “Commencing in the Company’s fiscal year 2011 and continuing for the
remaining fiscal years of the Term, the Company shall reimburse Executive up to
a maximum aggregate amount of $200,000 for any expense incurred as a result of
Executive’s use of his private aircraft, or other acceptable private aircraft,
for personal travel.
          IN WITNESS WHEREOF, the Company has caused this Amendment No. 2 to be
duly executed and the Executive has hereunto set his hand, on the date first set
forth above.

            POLO RALPH LAUREN CORPORATION
      By:   /s/ Joel Fleishman         Joel Fleishman,        Chairman of the
Compensation &
Organizational Development Committee     

            EXECUTIVE
      /s/ Ralph Lauren       Ralph Lauren           

